EHRLICH, C. J.
Section 3268 of the Code,1 in regard to security for costs, applies to persons residing without the county or to foreign corporations. The plaintiff herein is a domestic corporation, created by the laws of this state, and does not come within the category of those who are required to furnish security.
Motion denied, with $10 costs to abide the event

 Code Civ. Proc. § 3268, provides as follows: “Defendant, in an action brought in the city court of New York, may require security for costs to be given, where plaintiff, when the action was commenced, was either (1) a person residing without the city; (2j a foreign corporation; (3) a person imprisoned under execution for crime; or (4) the official assignee of a person so imprisoned,” etc.